Case: 21-10080     Document: 00516268214         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         April 5, 2022
                                  No. 21-10080
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Anthony Steven Aguilar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:05-CR-195-5


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Anthony Steven Aguilar, federal prisoner # 33985-177, appeals the
   denial of his pro se motion for compassionate release under the First Step
   Act. See 18 U.S.C. § 3582(c)(1)(A). The district court denied the motion
   without the benefit of intervening Fifth Circuit authority. Therefore, we


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10080    Document: 00516268214          Page: 2   Date Filed: 04/05/2022




                                  No. 21-10080


   VACATE the district court’s judgment and REMAND for further
   consideration in light of United States v. Shkambi, 993 F.3d 388 (5th Cir.
   2021).




                                       2